                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
   Case No.       5:18-cv-00371-RGK-SHK                                            Date   June 17, 2021
   Title          United State of America et al v. Prime Healthcare Services, Inc.

                                                       JS6




   Present: The Honorable        R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                Joseph Remigio                               Not Reported                                 N/A
                 Deputy Clerk                         Court Reporter / Recorder                       Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                         Not Present                                              Not Present
                             (IN CHAMBERS) Order of Dismissal
   Proceedings:
      In light of the stipulated Consent Judgment entered on this day against Defendants Dr. Siva
Arunasalam and Siva Arunasalam, M.D., a Professional Medical Corporation, the Court hereby
DISMISSES this case as to those two Defendants and retains jurisdiction to enforce the Consent
Judgment. The Clerk of Court is directed to close this case.


                                                                                                      :
                                                       Initials of Preparer                     jre




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                      Page 1 of 1
